Title: To James Madison from William Lee, 30 November 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux Novr. 30th 1807

Enclosed I beg leave to forwd. you an Invoice of two barrels of Nutts & two doz. of Liquers, shipped on board the Lorenzo, Capt. Dill, to the address of Mr. Gelston of NewYork.  I regret that your pipe of Brandy which I shiped in the Ship Susan, Capt. Howard has been detained in the river by an Embargo for upwards of 40 days & that your Cahuzas Wine has not yet reached me.  The Presidents address arrived here this day & I have put it into a translators hands for the press.  Its firm, decided, dignified tone will give great satisfaction here.  With great respect I am, Sir, Your obt Servt.

Wm. Lee

